Title: To James Madison from Anthony Charles Cazenove, 7 September 1819
From: Cazenove, Anthony Charles
To: Madison, James


Dear SirAlexandria Septr. 7th. 1819
Although I have not had the pleasure of writing you for several months respecting the order you sent me last year for a quarter cask Superior Lisbon Wine, & a quarter cask of Port, I have not lost sight of it, but last fall purchased from a gentleman of this town a quarter cask of very fine Lisbon (though not of the particular quality you wished to procure) @ $2 p Gn. Cask, with the view to offer it to you or to keep it for my own use if you did not wish to have it. No opportunity offering for Fredericksburg before the navigation closed, did not write you on the subject, waiting to see a chance of sending it round, & two absences from home since Spring have prevented my having that pleasure earlier. Since I purchased that qr. Cask I have received some good Lisbon Wine in pipes which I can sell @ $1.25 but not of equal quality with the quarter cask, & request you will not take either if not agreable to you. I can also procure you a good quarter cask or larger quantity of Port @ 2¼ $ p Gn. & should you be disposed to favor me with an order for some Murdock L. P. have a few pipes & half pipes on hand now 3 years in the U. S. I have also some of the L Market in quarter casks @ $2½ p Gn., & should be pleased to forward your order to these Gentlemen if you prefer getting it in that way. It is expected this years vintage will be of very superior quality. Wishing this may find you in perfect health notwithstanding the very oppressive warm weather remain with highest regard very respectfully Your most Obedt. Servt.
Ant. Chs. Cazenove
